DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/20 has been entered.
 
Information Disclosure Statement
The IDS’ of 03/26/20; 06/12/20; 09/03/20; 11/09/20; and 01/20/21 have been considered.

Drawings
The drawings filed on 02/11/21 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder system health monitoring module in claim 1 (shown in figure 1C, reference 180).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-17 and 19-20 qualify as eligible subject matter under 35 U.S.C. 101. 
In the final rejection of 03/23/20, the examiner stated, “the amendments of 12/06/19 have added an abstract idea …” Specifically, the examiner stated that the limitation of “periodically determine a highest value and a lowest value of the property of water from a plurality of samples taken during a current log interval according to a log 
In response, the applicant has amended the limitation to state, “determine whether each sampled value of the property of water represents a highest value or a lowest value of the property of water in a plurality of samples taken during a current log interval according to a log rate …” In the applicant’s arguments of 06/11/20, the applicant has argued, “It is submitted that having a human determine whether each sample value of the water property represented the highest or lowest sample for the current log interval would not be practical in that it would require a human to have access to each sensor or sensor assembly in the system when each sample value is obtained and compare that sample to current lowest and highest values in the current log interval. This would not only require potentially a large number of humans in the field at any given time constantly monitoring sample values every, e.g., 15 seconds but would further obviate the need to store the highest and lowest values for each log interval and upload them to the server for future analysis …” The applicant’s amendments, when combined with this argument, persuaded the examiner that the limitation, “determine whether each sampled value of the property of water represents a highest value or a lowest value of the property of water in a plurality of samples taken during a current log interval according to a log rate” does not recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one. For argument’s sake, even if this limitation did recite an abstract idea under step 2A, prong one, it also recites additional elements that integrate the judicial exception into a practical application under step 2A, prong two. The limitation has been amended to more closely work with the 
As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 12-13, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US Pat 6963817) in view of Grande et al (US Pat 5757357).

With respect to claim 1, Ito et al discloses:
An analysis system (column 3, lines 55-61 state, “A feature of the present system includes allowing for routine and unattended measurements, data logging and compression and data base generation locally and remotely. It 
a plurality of water sensors connected at various points to a water distribution system (figure 1, references 4, 6, 8, and 9 show a plurality of sensors; column 2, lines 43-48 state, “The system further comprises a plurality of analog sensors …”; column 5, lines 21-29 state, “The system has multiple uses … The system can be used to monitor water production and water table levels … Additionally, the field instruments may be used on point of use systems and utilities including water and sewer.”), each of the plurality of water sensors configured to (Figure 1 shows each of sensors 4, 6, 8, and 9 connected to the operating system. Therefore, the operations of the operating system pertain to each of the plurality of sensors.)
periodically sample a property of water according to a sampling rate (column 3, line 66 – column 4, line 5 states, “The operating system performs sampling at rates fixed, programmed sequences, or are triggered and/or auto adjusting.”)
determine whether each sampled value of the property of water represents a highest value or a lowest value of the property of water in a plurality of samples taken during a current log interval according to a log rate (column 4, lines 6-11 state, “The sampling rate may also be based upon calculated parameters such as flow rate (i.e., high flow, high sample rate), rate of flow rate change … It is possible to have a sample rate maximum, minimum, average, total, etc. of the parameters thus measured.” (emphasis mine). The applicant’s arguments of 06/11/20 stated that “Ito simply teaches that a variety of different and numbered process points may be measured. It says nothing regarding determining whether the measured single pressure, single temperature, two pressures, orifice gas flow, etc. represent highest or lowest values in a certain log interval or measurement period.” However, as seen above in column 14, lines 63-68, Ito et al explicitly discloses determining statistics such as maximum and minimum of measured parameters. Therefore, Ito et al teaches what the applicant argues that it lacks.)
store the highest value and the lowest value of the property of water for the current log interval (figure 1, reference 14; column 6, lines 27-29 state, “Readings are acquired on a preprogrammed time interval via a custom operating system 12 and stored internally in non-volatile memory 14.”)  
periodically upload to a computer server highest values and lowest values of the property of water for each of a plurality of log intervals according to an upload rate (abstract states, “The communication module allows for two way communication between the field instrument and remote computer. The remote computer may be a server that allows for access by 
the computer server configured to communicate with the plurality of water sensors via a network and receive the highest values and the lowest values of the property of water for the plurality of log intervals from the plurality of water sensors (figures 4-5 show network; column 2, lines 35-38 state, “The system may further comprise a central server, located remotely from the facility, and wherein the central server is capable of receiving the data.”)
the computer server comprising a processor (figure 1, reference 16)
a database configured to store the highest values and the lowest values of the property of water for each of the plurality of log intervals from the plurality of water sensors (column 2, lines 31-38 state, “In one of the embodiments, the system includes database means, operatively associated with the transmitting means, for storing the digital readings with the database …” Figures 4-5 show database engine 154.)
a system health monitoring module configured to evaluate the health of the water distribution system based on an analysis of the stored highest values and the lowest values of the property of water for each of the 
at least on client device configured to communicate with the computer server via the network and receive the health data from the computer server (figure 5, references 166a-166d)
With respect to claim 1, Ito et al differs from the claimed invention in that it does not explicitly disclose: 
store only the highest value and the lowest value
With respect to claim 1, Grande et al discloses:
store only the highest value and the lowest value (column 8, lines 41-48 state, “The sampling rate for the coarse database is adjustable from one sample per second to one sample per three-minutes. The maximum and minimum values which are sampled during each coarse sampling interval are determined. The recorder 10 stores the two eight-bit digits in the coarse database, one for the maximum value during the interval and the other for the minimum value which occurred during the interval.” Here, Grande et al is applied solely to illustrate that there are known applications where only maximum and minimum values are stored in a database. 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Grande et al into Ito et al, so that the invention of Ito et al stored only the highest value and the lowest value of the property of water. The motivation for the skilled artisan in doing so is to gain the benefit of only using storage space on data that is most pertinent to the analysis being performed. 

With respect to claim 2, Ito et al, as modified, discloses:
wherein the computer server further comprises a memory configured to store a web application having web site logic (Ito et al column 3, lines 45-49 state, “The process may also include sending the digital pressure data 

With respect to claim 3, Ito et al, as modified, discloses:
wherein the system health monitoring module is configured to use empirical methods for analyzing the highest values and the lowest values of the property of water from the plurality of water sensors to evaluate the health of the water distribution system (Ito et al column 3, line 55 – column 4, line 20 describes an empirical process based on actual sensed data and not just theory.)

With respect to claim 5, Ito et al, as modified, discloses:
wherein the system health monitoring module is configured to evaluate the health of the water distribution system based on a location of each of the water sensors within the water distribution system (The claim does not specify what “based on” means, so any relationship relating to location of the sensors will be construed to read on the claimed limitation. Ito et al column 16, lines 19-30 state, “The location of the instrument would include the wellhead or pipeline monitoring station … The instrument would require an internal analog P sensor, an internal or external dP sensor (as required by the accuracy needs of the location) …” The disclosure of the phrase “accuracy needs of the location” suggests that location of sensors 

With respect to claim 6, Ito et al, as modified, discloses:
wherein the system health monitoring module is configured to use statistical analysis to determine if data points of the highest values and the lowest values of the property of the water are abnormal with respect to baseline points (Ito et al figure 11, reference 206 discloses a block labeled “GENERATE STATISTICS”; see Ito et al column 13, lines 53-64 for further description)

With respect to claim 10, Ito et al, as modified, discloses:
wherein the computer server is configured to read the highest values and the lowest values of the property of the water in real-time (Ito et al figure 11, reference 94 discloses “REAL TIME CLOCK”; see description in Ito et al column 6, lines 32-33.)

With respect to claim 12, Ito et al, as modified, discloses:
wherein the computer server is configured to control pump power levels (The claim does not define what “control” means or how the pump power levels are controlled, so any general teaching related to the control of pump power levels will be construed to read on the claimed limitation. Column 4, lines 11-14 of Ito et al state, “Another feature is the ability to perform dynamic and/or static source characterization that includes in-line testing for pipelines, pumping stations …” Furthermore, figure 9 of Ito et al shows a flow chart of the sequence of powering the sensors in order to take readings., which inherently involves power control. Since the testing of Ito et al is disclosed to involve control of sensor power and also used in a pump context, the claimed limitation is broadly anticipated. Furthermore, the limitation is presented in intended use, “is configured to” language. The computer server of Ito et al is able to perform the intended use.) 

With respect to claim 13, Ito et al discloses:
A method of sensing a property of water within a water distribution system (column 2, lines 43-48; column 5, lines 21-29), the method comprising the steps of:
periodically sampling, by a processing device of a sensor assembly, a value for the property of water according to a sampling rate such that multiple values are obtained during each of a plurality of logging intervals, a length of each of the plurality of logging intervals based on a log rate 
determining, by the processing device, whether each sampled value is a highest value or a lowest value of the property of water in the multiple values obtained during a current logging interval of the plurality of logging intervals (discussed with respect to claim 1 above)
storing, by the processing device, the highest value and the lowest value of the property of water in a memory of the sensor assembly for each of the plurality of logging intervals (discussed with respect to claim 1 above; figure 1, reference 14 shows memory)
periodically uploading, by the processing device, the highest values and the lowest values for each of the plurality of logging intervals from the memory to a server for analysis according to an upload rate (discussed with respect to claim 1 above)
With respect to claim 13, Ito et al differs from the claimed invention in that it does not explicitly disclose: 
storing only the highest value and the lowest value
With respect to claim 13, Grande et al discloses:
storing only the highest value and the lowest value (as applied to claim 1 above)
With respect to claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Grande et al into Ito et al, so that the invention of Ito et al stored only the highest value and the lowest value of the property of water. The motivation for the skilled artisan in doing so is to gain the benefit of only using storage space on data that is most pertinent to the analysis being performed.

With respect to claim 17, Ito et al, as modified, discloses:
determining if a sampled value of the property of water is outside of a normal range (Ito et al column 6, lines 14-18 state, “the FI 2 can relay process information on demand from the host server, on a regular schedule or by exception reporting (i.e. exceeding an alarm threshold …).”)
sending an alarm signal to notify a user that the sampled value of the property of water is outside the normal range (Ito et al column 11, lines 47-54)

With respect to claim 19, Ito et al, as modified, discloses:
wherein a communication assembly utilized to upload the highest values and lowest values for each of the plurality of logging intervals to the server is in a sleep mode between each uploading (Ito et al figure 9 shows flow chart of the sequence of powering the sensors in order to take readings. It teaches “GO TO SLEEP” in step 372.)

With respect to claim 20, Ito et al, as modified, discloses:
analyzing the highest value and lowest value for each of the plurality of logging intervals to determine if the two values are within a normal range of values (Ito et al column 5, lines 7-14 state, “The instrument normally acts in a remote data dump mode to periodically deliver logged flow data and flow statistics to a user’s database via a wireless digital modem. If required, the instrument can switch into an alarm mode …” Ito et al column 7, line 17 discloses alarm threshold; the concept of an alarm threshold suggests data outside of a normal range of values.)
if either of the two values are not within the normal range, communicating at least one of the two values to a web site, the web site configured to send a notification to a user (Ito et al column 11, lines 47-54)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US Pat 6963817) in view of Grande et al (US Pat 5757357), as applied to claims 1-3, 5-6, 10, 12-13, 17, and 19-20 above, and further in view of Morton (US Pat 5646863).

With respect to claim 4, Ito et al, as modified, discloses:
the analysis system of claim 1(as applied to claim 1 above)
With respect to claim 4, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the system health monitoring module is a neural network 
With respect to claim 4, Morton discloses:
wherein the system health monitoring module is a neural network (column 2, lines 42-44 state, “The apparatus can further comprise a neural network for varying a classification process of contaminant measurements.”; See also figure 2, reference 46 and figure 6, reference 232)
With respect to claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Morton into the invention of modified Ito et al. The motivation for the skilled artisan in doing so is to gain the benefit of solving complex problems in an adaptive manner.

With respect to claim 11, Ito et al, as modified, discloses:
the analysis system of claim 1(as applied to claim 1 above)
With respect to claim 11, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the computer server is configured to perform hydraulic simulation 
With respect to claim 11, Morton discloses:
wherein the computer server is configured to perform hydraulic simulation (column 5, lines 25-27 state, “The EMS can also be employed as a simulator, permitting the user to perform environmental impact analyses and operator training.” Note that figure 1, which is a block diagram of the EMS, specifically uses the language “hydraulic” in describing module 24 and module interface 38. Therefore, if the EMS can also be employed as a simulator, it would perform hydraulic simulation. Please note that Ito et al also recognizes simulation; column 1, lines 55-57 state, “many process monitoring applications that depend on measurement stability, such as process simulation or process accounting.”)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Morton into the invention of modified Ito et al. The motivation for the skilled artisan in doing so is to gain the benefit of permitting environmental impact analyses and operator training.

Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US Pat 6963817) in view of Grande et al (US Pat 5757357), as applied to claims 1-3, 5-6, 10, 12-13, 17, and 19-20 above, and further in view of Susumago (US PgPub 20120116827).

With respect to claim 7, Ito et al, as modified, discloses:
the analysis system of claim 1 (as applied to claim 1 above)
With respect to claim 7, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the system health monitoring module is configured to use the Mahalanobis-Tagushi System (MTS) for determining the health of the water distribution system 
With respect to claim 7, Susumago discloses:
wherein the system health monitoring module is configured to use the Mahalanobis-Tagushi System (MTS) for determining the health of the water distribution system (paragraphs 0035, 0050, and 0110-0111 disclose Mahalanobis-Tagushi method as a technique for recognizing patterns. As stated in paragraph 0110, “With the plant analyzing system according to the present embodiment, as described above, the Mahalanobis-Taguchi method (MT method) can be used as a pattern recognition technique for analyzing the state of a plant. The MT method is an information processing technique for recognizing patterns based on multidimensional information. The MT method makes it possible to detect whether the current state is normal and, if not, determine a cause of the abnormality.” Although Susumago presents the Mahalanobis-Tagushi System in the context of a production plant, it would be obvious to one of ordinary skill in the art to apply the Mahalanobis-Tagushi System to the applications disclosed by Ito et al, particularly with respect to water monitoring operations. The rationale for doing so is use of known technique to improve similar art in same way. Regardless of whether the 
With respect to claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Susumago into the invention of modified Ito et al. The motivation for the skilled artisan in doing so is to gain the benefit of using an efficient pattern recognition technique to analyze multidimensional data.

With respect to claim 8, Ito et al, as modified, discloses:
the analysis system of claim 7 (as applied to claim 7 above)
wherein the system health monitoring module is further configured to use pattern recognition to analyze multi-variate data (see paragraph 0110 of Susumago, which explicitly states, “The MT method is an information processing technique for recognizing patterns based on multidimensional information.”)

With respect to claim 9, Ito et al, as modified, discloses:
the analysis system of claim 7 (as applied to claim 7 above)
wherein the system health monitoring module is further configured to use a predictive method for analyzing patterns in the highest values and the lowest values of the property of the water (As stated above, paragraph 0110 of Susumago discloses the Mahalanobis-Tagushi method as a pattern recognition technique that can be used for analyzing data. Paragraph 0109 of Susumago discloses, “In addition … the productivity improving staff, for example, can predict the change in trends in the future …” Paragraph 0115 states, “In this case, the analysis result obtained by the MT method indicates the similarity between the current state and the abnormal state. Therefore, the operator can predict the occurrence of abnormality relatively in an early state.” This limitation is obvious to the combination of Ito et al in view of Susumago, as Ito et al teaches the highest and lowest values of the property of the water.)

Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US Pat 6963817) in view of Grande et al (US Pat 5757357), as applied to claims 1-3, 5-6, 10, 12-13, 17, and 19-20 above, and further in view of Quarton et al (US Pat 4039784). 

With respect to claim 14, Ito et al, as modified, discloses:
the method of claim 13
With respect to claim 14, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
further comprising the step of discarding an intermediate value when the sampled value of the property of water falls between the highest value and the lowest value for a current logging interval
With respect to claim 14, Quarton et al discloses:
further comprising the step of discarding an intermediate value when the sampled value of the property of water falls between the highest value and the lowest value for a current logging interval (The abstract of Quarton et al discloses, “In each sampling period, the minimum/maximum circuit stores in the memory the most relevant of the minimum and maximum amplitude values and determine whether the remaining values should be held over to the next sampling period before it is stored, or can be discarded … By storing only the most relevant of the minimum and maximum amplitude values, the size of the memory required, and its cost are substantially reduced …” Here, Quarton et al is teaching a data processing principle that applies to numerous different applications that involve data processing. That principle is that different data values can be selectively stored or discarded depending on which parameters are regarded as “most relevant,” so that required memory size and cost can be reduced. When this data processing principle of Quarton et al is applied to the specific application of Ito et al, the claimed limitation is rendered obvious. As discussed in claim 1 above, Ito et al discloses 
With respect to claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Quarton et al into the invention of modified Ito et al. The motivation for the skilled artisan in doing so is to gain the benefit of conserving required memory size and cost in a data processing context.

With respect to claim 15, Ito et al, as modified, discloses:
the method of claim 13
With respect to claim 15, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein determining whether each sampled value is the highest value of the property of water from the multiple values obtained during a logging interval comprises the steps of: replacing a previous highest value stored at an earlier time with a new highest value when a sampled value of the property of water is higher than the previous highest value; and discarding the previous highest value
With respect to claim 15, Quarton et al discloses:
wherein determining whether each sampled value is the highest value of the property of water from the multiple values obtained during a logging 
With respect to claim 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of 

With respect to claim 16, Ito et al, as modified, discloses:
the method of claim 13
With respect to claim 16, Ito et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein determining whether each sampled value is the lowest value of the property of water from the multiple values obtained during a logging interval comprises the steps of: replacing a previous lowest value stored at an earlier time with a new lowest value when a sampled value of the property of water is lower than the previous lowest value; and discarding the previous lowest value
With respect to claim 16, Quarton et al discloses:
wherein determining whether each sampled value is the lowest value of the property of water from the multiple values obtained during a logging interval comprises the steps of: replacing a previous lowest value stored at an earlier time with a new lowest value when a sampled value of the property of water is lower than the previous lowest value; and discarding the previous lowest value (The abstract of Quarton et al discloses, “In each sampling period, the minimum/maximum circuit stores in the memory the most relevant of the minimum and maximum amplitude values and 
With respect to claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Quarton et al into the invention of modified Ito et al. The motivation for the skilled artisan in doing so is to gain the benefit of conserving required memory size and cost in a data processing context.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered but are moot in view of new grounds of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paillet et al (US PgPub 20120016823) discloses a data compression method for a classifier.
Hull et al (US Pat 6487457) discloses a database for a remotely accessible building information system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	02/27/21